                       IN THE UNITED STATES DISTRICT GOU RT
                   FOR THE EASTERN DISTRICT OF NORTH CAROILNA,
                                 WESTERN DIVISION

                                        No. 5:17-CV-398..FL


UNITED STATES         OF AMERICA,)
                                               )
                Plaintiff;·                    )
                                               )
         ~                                     )
                                               )
$40;000,00 U,$~ CURRENCY,                      )
                                               )
                Deferidaht.                    )


                                        CONSENT ORDER

         By signing below, the undersigned parties have consented to the entry of this

Otder and have informed the Courtthe following:

         1.     They have settled the litigation in this matter.

         2.     The parties' ·settlement is neither a .cohces·sion by the United States that

the defendant currency is not subject to forfeiture nor       em   admission of wrongdoi11g   by

the Claimant.       Rather, the parties' setUement is merely a oompromise to avoid the

delay,    uncertainty,       inconvenience,   ~nd. expense of protracted litigation of the

Govemm.enfs c;lairns relating to forfeiture of the defel}ciant currency.

         It is, therefore,

         ORDEREP that Claimant shall forf~it to 'the United States of America $25,000.00

of the. supject currency seized, to be. disposed of by the United States Depai;tment of

Treasury according to laW;
                                                   1
        ORDERED that the.United States sh~!lreturn to the Clairpant $15,000.00 of the

 subject currency seized, less      any   debt owec{ to the United States, any agency of the

 United States, or any other debt in which 1the United States is authorized to collect

· Payment to be made payable to Claimant via electronic funds transfer according to the

 information provided by Claimant on the executed SF 3881 ACH Vendor Request Form;

        ORDERED that each party shEill bear its own attorneys' fees, costs and

 expenses in this litigation; and

        Upon the entry of this order, the Clerk      of Court is DIRECTED to close this case.
                     11thday ·Of _
       SO ORDERED this_          March
                                   _ __, 2019.




                                               LOUISE W. FLANAGAN
                                               United States District Judge




 MATTHEW L. FESAK
 Attorney for United States of America




 Attorney for ClairnanfJason bo




                                                 3
